DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brull et al. (U.S. Pub. No. 2014/0107524) (previously cited) in view of Ali et al. “Stimulus Frequency in the Detection of Neuromuscular Block in Humans”, Brit. J. Anaesth. 1998; 80: 530–541, and Katnani et al. (U.S. Pub. No. 2017/0281946) (previously cited).
Regarding claim 1, Brull discloses:
A muscular relaxation monitoring device (paragraph 0007 describes a neuromuscular monitoring system) comprising: an obtaining unit (Paragraph 0007 describes wherein the device contains memory for receiving the outputted data) configured to obtain a first reaction, a second reaction, a third reaction and a fourth reaction which are the first to fourth stimulation reaction values of four consecutive stimulations of a muscle (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli), respectively; a display unit configured to display a display screen (Abstract discloses wherein the system contains a display having a graphical user interface); and a control unit configured to generate the display screen (paragraph 0036 discloses wherein the system contains a control/visualization unit for controlling and generating the visual display and figure 1 shows a display for the first through fourth reactions in area 108 in which all four reactions are different from each other due to the fact they are separate and distinct bars.  Since all four reactions are different from each other, the display effects of the first and fourth reactions are different from the display effects of the second and third reactions), wherein the control unit is configured to display a chart (Figures 1 and 2A-2C show wherein the system displays a chart), wherein a first axis represents time and a second axis represents stimulation reaction values on the display screen (Figures 1 and 2A-2C and paragraph 0045 disclose wherein the system displays the muscle response data in the form of bars and wherein one axis represents the muscle response magnitudes or values and the other axis represents time) and the control unit further configured to display the latest first to fourth reactions on the chart in a form of bars (Figures 1, 2A-2C and paragraphs 0044-0045 and 0052 disclose 4 bar graphs that represent a magnitude of muscle response on one axis and time on the other axis and further disclose wherein the graphical representation displays the dynamically changing or current/latest representation of the neuromuscular block (reaction data) and paragraph 0040 discloses wherein the neuromuscular block data is based on the train of four ratio from 4 applied stimulus responses).  
Yet the combination does not disclose:
wherein the control unit is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars; wherein first and second sets of 
However, in the same field of muscle stimulation systems, Ali discloses:
wherein the control unit is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars (See at least figurers 9-12 showing stimulation reactions for train of four stimuli (four consecutive stimulations) in the form of bars);  wherein first and second sets of data are distinguishable from each other on the chart (See at least figure 9(B) wherein each set of train of four stimulation reaction bars is sufficiently spaced from the next set so that each individual set is distinguishable from the other set); wherein the control unit is configured to display a first set and a second set so as to be distinguishable from each other on the chart, the first set including bars of the history of stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein both the first set and the second set are in a single coordinate system defined by the first axis and the second axis, and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis representing time is smaller than a distance between the bar of the At least figurers 9-12 show a series of displays in which at least two sets of train of four stimulation reaction value bars are arranged on a single coordinate system and wherein the distance between a bar of the third reaction included in the first set and the bar of the fourth reaction of the first set is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set and wherein the x-axis represents distance or separation in time between the sets of stimulation reaction data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the control unit is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars; wherein first and second sets of data are distinguishable from each other on the chart; wherein the control unit is configured to display a first set and a second set so as to be distinguishable from each other on the chart, the first set including bars of the history of stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein both the first set and the second set are in a single coordinate system defined by the first axis and the second axis, and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis representing time is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set, as taught by Ali, so as to allow the two sets to be visually compared for more quickly and easily analyzing and determining the difference in response over time. 

wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction.
However, in the same field of systems capable of displaying medical information, Katnani discloses:
wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction (Figure 13B shows wherein the display effect of the first and fourth reaction bars is different from the display effect of the second and third reaction bars).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction, as taught by Katnani, in order to allow the user and/or medical provider to differentiate the displayed data so that they can more quickly assess and provide care based on the measured and displayed data. 
Regarding claim 5, Brull in view of Ali and Katnani discloses the muscular relaxation monitoring device of claim 1. 
Brull further discloses:
wherein the control unit is configured to display information of the stimulation timing of next four consecutive stimulations on the display screen (Paragraph 0044 describes wherein the GUI can display a timer related to the stimulation protocol which paragraph 0015 describes as capable of applying four consecutive stimuli).

Brull further discloses:
wherein the control unit is configured to display a ratio between the first reaction and the fourth reaction in a numeric value (Paragraph 0042 discloses wherein the device is configured to calculate and display the ratio of the first stimuli and the last stimuli and wherein there are four stimuli).
Regarding claim 11, Brull in view of Ali and Katnani discloses the muscular relaxation monitoring device of claim 10.
Brull further discloses
wherein a display effect of the latest ratio between the first reaction and the fourth reaction expressed by a numeric value is different from a display effect of a past ratio between the first reaction and the fourth reaction expressed by a numeric value (Paragraph 0015 describes wherein the graphical representation can be of a ratio of several different combination types of stimuli patterns and paragraph 0016 describes wherein these different combination types or protocols can have different representations ).
Regarding claim 12, Brull in view of Ali and Katnani discloses the muscular relaxation monitoring device of claim 1.
	Brull further discloses
	wherein the control unit is configured to display information indicating that the stimulation is currently performed on the display screen during execution of stimulations of respective times included in four consecutive stimulations (Figure 1 and Abstract disclose wherein the device contains a timer for indicating the progress in time of the stimulation being performed).
Regarding claim 13, Brull in view of Ali and Katnani discloses the muscular relaxation monitoring device of claim 12.
	Brull further discloses
wherein the control unit is configured to display a stimulation bar indicating that the stimulation is currently performed at a position corresponding to the stimulation timing of four consecutive stimulations on the chart during execution of stimulations of respective times included in four consecutive stimulations (Figure 3C and paragraph 0059 disclose wherein the device can display a visual representation of the stimulation protocol for the 4 stimuli as a function of time).
Regarding claim 14, Brull in view of Ali and Katnani discloses the muscular relaxation monitoring device of claim 12.
	Brull further discloses:
wherein the control unit is configured to reduce a height of the stimulation bar, after increasing the height during a period from a start to an end of the stimulation (Figure 3C shows wherein the stimulation height is reduced after an initial period of increase).
Regarding claim 15, Brull discloses:
A muscular relaxation monitoring method (paragraph 0007 describes a system for neuromuscular monitoring) comprising: obtaining a first reaction, a second reaction, a third reaction and a fourth reaction which are the first to fourth stimulation reaction values of four consecutive stimulations of a muscle (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli); and generating a Abstract discloses wherein the system outputs a graphical user interface to a display and figure 1 shows a display for the first through fourth reactions in area 108 in which all four reactions are different from each other due to the fact they are separate and distinct bars.  Since all four reactions are different from each other, the display effects of the first and fourth reactions are different from the display effects of the second and third reactions) displaying a chart (Figures 1 and 2A-2C show wherein the system displays a chart), wherein a first axis represents time and a second axis represents stimulation reaction values on the display screen (Figures 1 and 2A-2C and paragraph 0045 disclose wherein the system displays the muscle response data in the form of bars and wherein one axis represents the muscle response magnitudes or values and the other axis represents time) and further configured to display the latest first to fourth reactions on the chart in a form of bars (Figures 1, 2A-2C and paragraphs 0044-0045 and 0052 disclose 4 bar graphs that represent a magnitude of muscle response on one axis and time on the other axis and further disclose wherein the graphical representation displays the dynamically changing or current/latest representation of the neuromuscular block (reaction data) and paragraph 0040 discloses wherein the neuromuscular block data is based on the train of four ratio from 4 applied stimulus responses).  
Yet Brull does not disclose: 
wherein the display screen is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars, wherein the display screen is configured to display a first set and a second set as to be distinguishable from each other on the chart, the first set including bars of the history of stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein 
However, in the same field of muscle stimulation systems, Ali discloses:
wherein the display screen is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars (See at least figurers 9-12 showing stimulation reactions for train of four stimuli (four consecutive stimulations) in the form of bars and wherein the displayed different groups of bars or sets are representative of the stimulation reaction values over time or a history);  wherein first and second sets of data are distinguishable from each other on the chart (See at least figure 9(B) wherein each set of train of four stimulation reaction bars is sufficiently spaced from the next set so that each individual set is distinguishable from the other set), wherein the display screen is configured to display a first set and a second set as to be distinguishable from each other on the chart, the first set including bars of the history of stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein both the first set and the second set are in a single coordinate system defined by the first axis and the second axis, and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis representing time is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set (At least figurers 9-12 show a series of displays in which at least two sets of train of four stimulation reaction value bars are arranged on a single coordinate system and wherein the distance between a bar of the third reaction included in the first set and the bar of the fourth reaction of the first set is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set and wherein the x-axis represents distance or separation in time between the sets of stimulation reaction data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the display screen is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars, wherein the display screen is configured to display a first set and a second set as to be distinguishable from each other on the chart, the first set including bars of the history of stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein both the first set and the second set are in a single coordinate system defined by the first axis and the second axis, and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis representing time is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set, as taught by Ali, so as to allow the two sets to be visually compared for more quickly and easily analyzing and determining the difference in response over time. 
Yet the combination does not disclose:
wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction.

wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction (Figure 13B shows wherein the display effect of the first and fourth reaction bars is different from the display effect of the second and third reaction bars).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction, as taught by Katnani, in order to allow the user and/or medical provider to differentiate the displayed data so that they can more quickly assess and provide care based on the measured and displayed data. 
Regarding claim 17, Brull in view of Ali and Katnani discloses the method of claim 15.
Brull further discloses:
displaying a stimulation bar indicating that the stimulation is currently performed at a position corresponding to the stimulation timing of four consecutive stimulations on the chart during execution of stimulations of respective times included in four consecutive stimulations (Figure 3C and paragraph 0059 disclose wherein the device can display a visual representation of the stimulation protocol for the 4 stimuli as a function of time).
Regarding claim 18, Brull in view of Ali and Katnani discloses the method of claim 15.
Brull further discloses:
increasing a height of the stimulus bar during a period from a start to an end of the stimulation; and reducing a height of the stimulation bar, after the end time of the stimulation Figure 3C shows wherein the stimulation height is reduced after an initial period of increase).
Regarding claim 19, Brull discloses:
A computer-readable storage medium having stored thereon computer-executable instructions of a muscular relaxation monitoring program (Paragraph 0007 describes a system for neuromuscular monitoring have memory for performing the computer-executable instructions for operation of the system) that, in response to execution, cause a computer to perform operations, comprising: obtaining a first reaction, a second reaction, a third reaction and a fourth reaction which are the first to fourth stimulation reaction values of four consecutive stimulations of a muscle, respectively (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli); generating a display screen (Abstract discloses wherein the system outputs a graphical user interface to a display and figures 1 and 3C shows a display for the first through fourth reactions in which all four reactions are different from each other due to the fact they are separate and distinct.  Since all four reactions are different from each other, the display effects of the first and fourth reactions are different from the display effects of the second and third reactions) displaying a chart (Figures 1 and 2A-2C shows wherein the system displays a chart), wherein a first axis represents time and a second axis represents stimulation reaction values on the display screen (Figures 1 and 2A-2C and paragraph 0045 disclose wherein the system displays the muscle response data in the form of bars and wherein one axis represents the muscle response magnitudes or values and the other axis represents time), displaying the latest first to fourth reactions on the chart in a form of bars (Figures 1, 2A-2C and paragraphs 0044-0045 and 0052 disclose 4 bar graphs that represent a magnitude of muscle response on one axis and time on the other axis and further disclose wherein the graphical representation displays the dynamically changing or current/latest representation of the neuromuscular block (reaction data) and paragraph 0040 discloses wherein the neuromuscular block data is based on the train of four ratio from 4 applied stimulus responses).  
Yet Brull does not disclose: 
displaying the latest first to fourth reactions on the chart in a form of bars, wherein each of the bars is representative of a corresponding stimulation reaction value, displaying a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars; and displaying a first set and a second set so as to be distinguishable from each other on the chart, the first set including bars of the history of stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein both the first set and the second set are in a single coordinate system defined by the first axis and the second axis, and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis representing time is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set.
However, in the same field of muscle stimulation systems, Ali discloses:
displaying the latest first to fourth reactions on the chart in a form of bars, wherein each of the bars is representative of a corresponding stimulation reaction value, displaying a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars (See at least figurers 9-12 showing stimulation reactions for train of four stimuli (four consecutive stimulations) in the form of bars and wherein the displayed different groups of bars or sets are representative of the stimulation reaction values over time or a history), wherein the display screen is configured to display a first set and a second set as to be distinguishable from each other on the chart (See at least figure 9(B) wherein each set of train of four stimulation reaction bars is sufficiently spaced from the next set so that each individual set is distinguishable from the other set), the first set including bars of the history of stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein both the first set and the second set are in a single coordinate system defined by the first axis and the second axis, and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis representing time is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set (At least figurers 9-12 show a series of displays in which at least two sets of train of four stimulation reaction value bars are arranged on a single coordinate system and wherein the distance between a bar of the third reaction included in the first set and the bar of the fourth reaction of the first set is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set and wherein the x-axis represents distance or separation in time between the sets of stimulation reaction data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the display screen is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars, wherein the display screen is configured to display a first set and a second set as to be distinguishable from each other on the chart, the 
Yet the combination does not disclose:
wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction.
However, in the same field of systems capable of displaying medical information, Katnani discloses:
wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction (Figure 13B shows wherein the display effect of the first and fourth reaction bars is different from the display effect of the second and third reaction bars).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction, as taught by Katnani, in order to allow the user and/or 
Regarding claim 20, Brull in view of Ali and Katnani discloses the device of claim 1.
Brull further discloses:
wherein the fourth reaction is a last reaction (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli and the fourth reaction of the four stimulus would be the last reaction).
Regarding claim 21, Brull in view of Ali and Katnani discloses the method of claim 15.
Brull further discloses:
wherein the fourth reaction is a last reaction (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli and the fourth reaction of the four stimulus would be the last reaction).
Regarding claim 22, Brull in view of Ali and Katnani discloses the computer-readable storage medium of claim 19. Brull further discloses:
wherein the fourth reaction is a last reaction (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli and the fourth reaction of the four stimulus would be the last reaction).
Regarding claim 23, Brull in view of Ali and Katnani discloses the muscular relaxation monitoring device of claim 1.
Yet Brull does not disclose:
wherein the bar of the fourth reaction included in the first set is separately located on the chart from the bar of the first reaction included in the second set.
However, in the same field of muscle stimulation systems, Ali discloses:
At least figure 9(B) shows wherein each set of train of four stimulation reaction bars is sufficiently spaced from the next set such that the fourth reaction bar of the first set is separately located on the chart from the first reaction bar of the second set).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a bar of the fourth reaction included in the first set is separately located on the chart from a bar of the first reaction included in the second set, as taught by Ali, in order to differentiate two separate sets of data for ease of reading and analysis. 
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brull in view of Ali and Katnani, as applied to claim 1 and further in view of Kusik et al. (U.S. Pub. No. 2015/0366502) (previously cited). 
Regarding claim 9, Brull in view of Ali and Katnani discloses the muscular relaxation monitoring device of claim 1. 
Brull further discloses:
wherein the control unit is configured to display information of the stimulation timing of next four consecutive stimulations on the display screen (Paragraph 0044 describes wherein the GUI can display a timer related to the stimulation protocol which paragraph 0015 describes as capable of applying four consecutive stimuli).
Yet Brull does not disclose:
further configured to display a current time by a progress bar extending in parallel to the first axis of the chart.

further configured to display a current time by a progress bar extending in parallel to the first axis of the chart (Figure 21 and discloses a horizontal progress (time) bar that extends in parallel with the bottom axis of the chart of visually displayed information).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Brull to incorporate further configured to display a current time by a progress bar extending in parallel to the first axis of the chart, as taught by Kusik, in order to get a visual representation of the progressed time and so that a user can match up the chart data or information in time with the progress bar to make it easier to read and interpret the display. 
Regarding claim 16, Brull in view of Ali and Katnani discloses the method of claim 15.
Brull further discloses:
wherein the display screen comprises a bar chart including the first to the fourth reactions in a form of bars (Figures 2A-2C and paragraph 0045 disclose four bar graphs that represent a magnitude of muscle response on one axis and time on the other axis), the method further comprising: displaying the stimulation timing of next four consecutive stimulations on the display screen (Paragraph 0044 describes wherein the GUI can display a timer related to the stimulation protocol which paragraph 0015 describes as capable of applying four consecutive stimuli).
Yet Brull does not disclose:
further configured to display a current time by a progress bar extending in parallel to the first axis of the chart.

and displaying a progress bar indicative of a current time by extending in parallel to the first axis of the chart (Figure 21 and discloses a horizontal progress (time) bar that extends in parallel with the bottom axis of the chart of visually displayed information).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Brull to incorporate further configured to display a current time by a progress bar extending in parallel to the first axis of the chart, as taught by Kusik, in order to get a visual representation of the progressed time and so that a user can match up the chart data or information in time with the progress bar to make it easier to read and interpret the display. 
Response to Amendment
Applicant amended claims 1, 15, and 19 in the response filed on 10/08/2021.
Response to Arguments
The Applicant’s arguments with respect to claims 1, 5, and 9-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 10/08/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792